OPINION
Defendant-appellant James M. Beall appeals the November 14, 2001 Judgment Entry of the Tuscarawas County Court of Common Pleas which sentenced him on four counts of corruption of a minor. Plaintiff-appellee is the State of Ohio.
 STATEMENT OF THE FACTS AND CASE
On August 27, 2001, the Tuscarawas County prosecutor filed a bill of information alleging appellant had committed four counts of corruption of a minor, in violation of R.C. 2907.04.  On September 11, 2001, appellant plead guilty to each charge.  Each of the violations were felonies of the fourth degree.
The trial court conducted a sentencing hearing on November 5, 2001.  At that time, the trial court heard comments from the members of the victims' families and reviewed a  presentence investigation report.  In a November 14, 2001 Judgment Entry, the trial court sentenced appellant to fifteen months for each of the four counts, to be served consecutively. We note the trial court made all requisite findings for the imposition of consecutive sentences pursuant to R.C. 2929.14(E).
It is from this judgment entry appellant prosecutes his appeal, assigning the following error:
  THE SENTENCING COURT ERRED IN IMPOSING FOUR CONSECUTIVE FIFTEEN MONTHS SENTENCES UPON THE DEFENDANT AS HE HAD NEVER BEFORE BEEN TO PRISON.
We dismiss this case for the reasons set forth in our Opinion in Statev. Andrukat (Apr. 15, 2002), Stark App. No. 2001CA00324, unreported. Because appellant failed to file a motion for leave to appeal the imposition of consecutive sentences, we are without jurisdiction to review this case.
By: HOFFMAN, P.J. BOGGINS, J. concur EDWARDS, J. concurs separately
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, appellant's appeal is dismissed for lack of jurisdiction.  Costs assessed to appellant.